Citation Nr: 1207656	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-28 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to April 1970, including service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claims.  When this case was initially before the Board in June 2010, it was remanded for further development.  

The Board notes that, in November 2010 and January 2011, the Veteran submitted additional argument in support of his claim.  However, because his lay statements are cumulative or duplicative of statements and evidence already of record, remand to the RO for the issuance of a supplemental statement of the case is not necessary, and the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in total occupational and social impairment. 

2.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD, there remains no allegation of errors of fact or law for appellate consideration with regard to the Veteran's claim of entitlement to a TDIU, and as such, this issue is rendered moot.






CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  In light of the award of a total schedular disability rating for PTSD, effective on the date of receipt of the claim, the Veteran's claim of entitlement to a TDIU has been rendered moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to a total disability rating for the Veteran's service-connected PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  


II.  Increased Rating

The Veteran was initially granted service connection for PTSD in an October 2002 rating decision and was assigned a 50 percent disability rating under 38 C.F.R. § 4.130, DC 9411, effective January 29, 2002.  On February 4, 2003, the Veteran submitted a claim for an increased rating, reporting that his PTSD is worse than it is currently rated and that, due to his service-connected PTSD, he had been unable to work since December 2002. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; nearly continuous panic or depression effecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 71 and 80 are assigned when there are symptoms present, but such symptoms are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat effect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Based on a thorough review of all of the evidence of record, including two VA examination reports, the Veteran's VA inpatient and outpatient treatment records, statements submitted in support of his claim, and an employment examination, the Board finds that the Veteran's PTSD causes total occupational and social impairment, and as such, his total disability picture most closely approximates the criteria for a 100 percent disability rating. 

In a February 2003 statement, the Veteran reported that, as a result of his PTSD, he is unable to love, has "stone cold feelings," is easily enraged, has no coping skills, and has difficulty making decisions.  

In April 2003, the Veteran was afforded a formal VA psychiatric examination.  At the outset of this examination, the examiner indicated that he had reviewed all of the treatment records obtained since he had conducted the Veteran's previous VA psychiatric examination in September 2002.  In this regard, the examiner noted that, since the September 2002 examination, the Veteran had been seen regularly in the VA mental hygiene clinic for individual and group therapy, and that his prognosis was considered to be "fair" due to his apparent disinterest in treatment.

At this examination, the Veteran reported that he had been married successfully to his wife for 32 years and had been unemployed since December 2001 due to work-related problems, noting that his PTSD medication made him drowsy and forgetful, thereby precluding him from working and ultimately causing him to be terminated.  The Veteran also reported that his marital and family relations were going "okay" and that he did not have many friends other than his family because, for the most part, he did not like to be around people.  Additionally, the Veteran reported that he did not have any recreational activities or leisure pursuits.  The Veteran denied having a problem with drinking or drugs for the past two years, indicating that he had stopped such use once he was placed on his PTSD medication.  However, the Veteran did report having some problems with being violent, noting that the "young hoods" in his neighborhood upset him and that he had recently gotten into a fight with a man who had upset him by making too much noise by playing a loud boom box.  The Veteran also endorsed some homicidal ideation, reporting that he felt homicidal at times about the neighborhood gang that played their music too loud near his home, causing him distress and getting on his nerves.  In this regard, the examiner noted that the Veteran did have some intense feelings of rage and aggressive behavior.  

Regarding his current symptomatology, the Veteran reported having vague delusions and/or hallucinations (i.e., hearing a noise that sounded like a rifle going off), some short-term memory loss and forgetfulness (i.e., often forgetting appointments and having to write everything down), frequent feelings of depression, difficulty sleeping, difficulty concentrating, and difficulty with hypervigilence (i.e., having a heightened startle response).  The examiner also reported that the Veteran had persistent re-experiencing, including having recurrent, intrusive, and distressing recollections of events in Vietnam, and recurrent, distressing dreams regarding Vietnam.  Additionally, the examiner noted that the Veteran became psychologically and physiologically stressed when exposed to certain cues or reminders of Vietnam (i.e., hearing loud thunder, smelling diesel oil, or hearing helicopters).  Moreover, the examiner noted that the Veteran had poor anger management, as demonstrated by his lack of tolerance for the young adults in his neighborhood.  Further, the Veteran reported feeling detached and estranged from other people, noting that he was unable to show loving feelings.  In this regard, the Veteran reported that his wife had complained about his inability to be sentimental, express affection, or feel close to her.  The Veteran also reported that he distrusted people, which exacerbated his inability to care for others.   Finally, the Veteran reported that he had a sense of foreshortened future.  

On examination, the Veteran was oriented in all spheres and had some communication deficits, no cognitive processing problems, no bizarre thoughts, satisfactory eye contact and interaction, adequate hygiene and normal dress, and slow but logical speech.  The examiner also noted that the Veteran had no history of suicide attempts and no true anxiety or panic attacks, although he did report having to go to the park to be by himself at times due to his feelings of anxiety.  Additionally, the examiner reported that the Veteran was able to take care of himself adequately and seemed to be functioning okay within his family, although he did have some difficulty with interpersonal relationships, had few close friends, and had no recreational or leisure pursuits.  

Based on this examination, the examiner diagnosed the Veteran with chronic PTSD and a personality disorder, and assigned him a GAF score of 55, noting that his highest GAF score within the past year was 60.  The examiner also reported that, based on the Veteran's test results, the Veteran was either faking and/or exaggerating his symptomatology, or was truly disoriented and/or confused.  The examiner then went on to report that the Veteran's PTSD symptomatology had deteriorated a bit since he had stopped working, but that he was still able to care for himself adequately and function adequately within his family.  

Thereafter, in May 2003, the Veteran underwent an examination in correlation with his request to take leave from his job at the State of Louisiana Department of Transportation and Development (DOTD).  At that time, the examining physician reported that the Veteran had PTSD related to combat exposure in Vietnam and was currently having anxiety difficulties that were affecting his ability to work.  The physician also reported that the Veteran's symptoms had worsened over the years since his return from Vietnam and were expected to last for his lifetime, although he expected the Veteran's ability to handle his anxiety to improve.  In this regard, the physician stated that the Veteran was not incapacitated at that time; however, he reported that the Veteran would need six to eight months of group treatment two to three times a month, as well as periodic individual psychiatric therapy as needed, for the next couple of years.  Finally, the physician concluded that, following his medical leave, the Veteran would be able to perform the duties of his position.  

Subsequently, on February 2, 2004, the Veteran was brought to the VA hospital by the Sherriff's Department as part of rehabilitation for abusing drugs and alcohol, and was then admitted to Ward 9A for therapy.  At the time of his admission, the Veteran reported that he had been arrested after firing a gun at a woman whom he claimed was a drug dealer that was trying to break into his house.  Additionally, the Veteran reported that he and his wife had been married for 28 years and had three sons and two daughters together.  Additionally, the Veteran reported that he and his wife had been separated since April 2003, and were currently trying to reconcile the marriage.  On examination, the Veteran was alert, oriented, and cooperative; his speech was spontaneous; and his eye contact was appropriate.  At that time, the Veteran denied any suicidal or homicidal ideology, and appeared eager for treatment.  Based on this evaluation, the Veteran was diagnosed with PTSD by history, cocaine abuse, alcohol abuse, cannabis abuse, major depression with psychotic features, and a personality disorder, and was assigned a GAF score of 50.  

After being stabilized, the Veteran was transferred from Ward 9A to Ward 9B, and at the time of this transfer, the doctor noted that he was alert, oriented in all spheres, irritable, and paranoid.  The doctor also reported that the Veteran's speech was pressured, loud, and anxious; his cognition was clear; his insight was poor; his judgment was poor; and his fund of knowledge was depleted.  At that time, the Veteran denied having suicidal ideation, homicidal ideation, or any passive death wishes.  However, the doctor reported that the Veteran appeared to believe that there was a conspiracy at the Sherriff's Department to incarcerate, torture, and forcefully accuse him, and that he appeared focused on filing a lawsuit to obtain justice from the Sherriff's Department.  In this regard, the doctor reported that the Veteran was having hallucinations and delusions throughout the interview.  

Subsequently, on February 25, 2004, the Veteran was discharged from Ward 9B.  At that time, the doctor stated that the Veteran had gained the maximum benefit possible from his hospitalization, reporting that during his hospitalization, the Veteran had undergone a course of therapy that involved treatment for substance abuse and psychosocial group therapy.  At the time of his discharge, the Veteran was oriented in all spheres, calm, appropriate, coherent, and goal-directed.  Further, the doctor noted that his insight and judgment were intact, his mood was stable, and his eye contact was good.  Additionally, at that time, the Veteran denied having hallucinations, delusions, homicidal ideation, suicidal ideation, or passive death wishes.  Finally, the doctor reported that, while human behavior could not always be predicted, the Veteran was not currently felt to be a threat to himself or others, and as such, would be discharged with continued follow-up VA mental health treatment as needed thereafter.  At the time of his discharge, the Veteran was assigned a GAF score of 70.  

Thereafter, during VA treatment in April 2004, the Veteran was noted to have recently undergone treatment in the Acute Psychiatric Ward for PTSD with depressive symptoms, as well as polysubstance abuse and alcohol abuse.  In this regard, the doctor noted that, shortly prior to this hospitalization, the Veteran's mother had passed away and he had been having difficulty getting used to not having her around.  Additionally, the doctor noted that the Veteran had not been taking his anxiety medication as directed.  On examination at that time, the Veteran was oriented in all spheres and cooperative, but very anxious.  Additionally, the doctor noted that the Veteran's cognition was intact and his depression was well controlled with medication.  Based on this examination, the doctor diagnosed him with PTSD, alcohol abuse, and polysubstance abuse currently in remission, and assigned him a GAF score of 50.  The doctor then went on to recommend that the Veteran continue on his medication and return in six months for follow-up.  

That same month, the Veteran submitted a notice of disagreement in which he reported that he disagreed with the April 2003 VA examiner's impression of his psychiatric problem.  Specifically, the Veteran reported that just because he had not shown up for his examination dirty and filthy did not mean that his problem was not serious.  Moreover, the Veteran reported that, contrary to the examiner's report, he was not in fact functioning "okay" within his family, but had instead been separated from his wife for five years and did not have any type of worthwhile relationship with his children.  In this regard, he noted that it had been difficult for his wife to live with him because of his difficulty sleeping, constant nightmares, crying, and often aggressive behaviors.  Furthermore, he reported that his drinking and bizarre behavior was not comprehensible to his wife and children.  The Veteran also reported that, as evidenced by his long police record, he was easily aggravated.  The Veteran also pointed out that his treatment records revealed that he experienced hallucinations and delusions, and that contrary to the examiner's opinion that he did not experience real panic and/or anxiety attacks, the Veteran was currently prescribed anxiety medication.  Finally, the Veteran asserted that, insofar as the examiner reported that he had been faking his symptomatology, the examiner was merely belittling his condition.  

The following month, in May 2004, the Veteran submitted a Separation Notice Alleging Disqualification, which indicates that the Veteran had been hired by the Louisiana Department of Transportation and Development in October 1987; had last worked on December 30, 2002; and had been separated from employment on June 11, 2003, for non-disciplinary reasons.  

In January 2005, the Veteran was voluntarily admitted to Ward 9A for treatment for depression, suicidal ideation, and anhedonia.  At that time, the Veteran reported that he had been non-compliant with his medication and was noted to have a long history of substance abuse.  In this regard, the doctor stated that the Veteran had minimized his drug and alcohol use, but tested positive for cocaine, marijuana, and opiates.  The doctor also stated that the Veteran was resistant to taking responsibility for anything that had gone wrong in his life and placed the blame externally on the Vietnam War for traumas he had endured, the United States for letting drugs into the country, his family for abandoning him, and VA for not taking care of him upon his return from Vietnam.  Further, the doctor noted that the Veteran had PTSD with a great deal of anger and depressive symptomatology, as well as polysubstance dependence, and assigned him a GAF score of 35.  

Five days after his admission, on January 7, 2005, the Veteran was transferred to Ward 9B, at which time he was assigned a GAF score of 40.   Additionally, two weeks after his admission to inpatient psychiatric care, on January 13, 2005, the Veteran reported that his depression had been worsening since the holidays.  In this regard, the Veteran reported that he always got more depressed in the winter.  The Veteran also reported that he had been hearing voices calling his name.  Additionally, the Veteran indicated that he had been using alcohol, cocaine, and marijuana, and his toxicology report was positive for opiates, cocaine, and marijuana.  Further, the Veteran indicated that he had little interest in maintaining his activities of daily living, reporting that he would stay in bed for two to three days at a time when he was really depressed and that this had occurred three to four times within the past month.  Finally, the Veteran reported that he had been feeling paranoid and distrustful around other people.  

In regard to the Veteran's social history, the doctor noted that the Veteran had been married one time and had five adult children, but had been separated from his wife for six years and was currently living alone.  The doctor also noted the Veteran's report that he drank heavily on the weekends and had a history of seven or eight tickets for driving while intoxicated.  Additionally, the doctor noted that the Veteran had a long-term history of polysubstance abuse, including marijuana and cocaine abuse.  Moreover, with regard to occupational history, the doctor noted that he Veteran had worked for the Louisiana Department of Transportation full time for fifteen years until he retired.  Finally, with regard to his pertinent medical history, the doctor reported that the Veteran had most recently been admitted to inpatient psychiatric care in February 2004, with earlier admissions for polysubstance abuse in July 1999 and January 2003.  
 
On examination, the Veteran was alert and oriented in all spheres, and had an irritable and depressed mood, coherent and goal-directed speech, clear cognition, poor insight and judgment, and a depleted fund of knowledge.  The Veteran denied suicidal ideation, homicidal ideation, or any passive death wishes, and reported that he was no longer having auditory or visual hallucinations.  Additionally, the Veteran indicated that he was feeling anxious, but was not currently having flashbacks.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD by history, cocaine/alcohol/cannabis/opiate abuse, major depression with psychotic features, and a personality disorder, and assigned him a GAF score of 60.  
 
On February 2, 2005, upon meeting the maximum benefits of hospitalization, the Veteran was discharged from the psychiatric unit.  At that time, the doctor noted that the Veteran had been admitted with depression, hearing voices, and a history of PTSD.  He also reported that, upon discharge, the Veteran was alert and oriented in all spheres, and had a calm mood, appropriate affect, good eye contact, and coherent and goal-directed speech.  Additionally, at that time, the Veteran denied having any homicidal ideation, suicidal ideation, or passive death wishes.  Further, the doctor reported that the Veteran had no delusions, no psychotic agitation, or internal distraction.  The Veteran's discharge diagnoses were PTSD by history, cocaine/alcohol/cannabis/opiate abuse, major depression with psychotic features, and a personality disorder, and at the time of his discharge, he was assigned a GAF score of 75 and was noted to be unemployable.  

Subsequently, during VA treatment in November 2005, the Veteran reported that he had been experiencing difficulty sleeping at night due to trauma from nightmares, and as such, stated that he slept during the day.  The Veteran also denied having any suicidal or homicidal ideation.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD and assigned the Veteran a GAF of 60.  

Additionally, in an addendum opinion to the November 2005 treatment note, the doctor reported that the Veteran had last been afforded a VA psychiatric examination for rating purposes in September 2003, at which time he had been given a low GAF and a guarded prognosis regarding his chronic PTSD.  In this regard, the doctor noted that the Veteran had increased arousability, sleep impairment that caused him to have fatigue and difficulty staying awake during the day, increased irritability accompanied by anger outbursts, cognitive impairment manifested by impaired recall, reduced concentration ability, forgetfulness, distractibility, and arousability leading to hypervigilence.  Moreover, the doctor noted that the Veteran was still having occupational dysfunction as a result of his sleep impairment.  Specifically, the doctor reported that, insofar as the Veteran's sleep impairment was causing fatigue, impaired cognition, and mental tiredness, he was having cognitive difficulty in the work place and it was dangerous for him to drive his vehicle to work.  Further, the doctor reported that the Veteran's temperament difficulties, which were hard for him to control, often led to aggressive anger outbursts and undesirable incidents, both of which caused him to be reprimanded at work.  In this regard, the Veteran reported that his work circumstances were extremely stressful and dangerous.  The doctor then went on to state that, considering the Veteran's occupational dysfunction in combination with his social dysfunction  and family dysfunction, both of which were chronic, the Veteran was unemployable as a result of his PTSD.  

During VA treatment in May 2006, the Veteran reported that he was feeling depressed, upset, worthless, and as if nothing were going right.  He also reported that he continued to have nightmares, frequently forgot things, and was easily irritated.  Additionally, he denied any suicidal, homicidal, or violent ideation.  On examination, the Veteran was cooperative, coherent, sad, and non-psychotic.  The doctor also noted that the Veteran had a constricted affect, monotonous speech, and rare eye contact.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD and a substance-induced mood disorder.  

During VA treatment in October 2006, the doctor noted that the Veteran had mood and cognitive related sleep impairments, which had not improved over the years.  The doctor also diagnosed the Veteran with PTSD, a chronic sleep disorder, and a mood disorder, and assigned him a GAF score of 70.  

In January 2007, the same doctor that treated him in November 2005 noted that the Veteran suffered from moderate to severe PTSD with a chronic mood disorder and cognitive impairment, as well as an underlying chronic sleep disorder.  This doctor also reported that the Veteran's impairments had remained static despite psychiatric treatment.  The doctor then went on to report that the Veteran's quality of life was "nill" as a result of his conditions, and consequently, he had social, family, and occupational dysfunction.  In this regard, the doctor stated that, because the Veteran posed a security threat to himself and others in the workplace, and had such a low tolerance to supervision stressors leading to unintentional irritability and anger outbursts, the Veteran should be found to be unemployable and totally disabled, and should be removed from the job market.  The doctor then went on to diagnose the Veteran with chronic moderate to severe PTSD, a chronic moderate to severe mood disorder, a chronic sleep disorder, and a cluster B personality disorder, and assigned him a GAF score of 70.  

During VA treatment in February 2007, the Veteran reported feeling angry, irritable, and sleep impaired, and having repeat nightmares and thoughts of being killed.  On examination, the Veteran was alert and oriented in all spheres, and denied any homicidal or suicidal ideation.  The doctor noted that the Veteran had hyperproductive and relevant speech, an irritable mood, thought preoccupied with the Vietnam War, fair impulse control, and limited judgment and insight.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, and assigned him a GAF score of 70.  

Thereafter, during VA treatment in July 2007, the Veteran reported that he was angry about some people in his neighborhood, and that although he had been sleeping well, he was having difficulty waking up in the morning.  Additionally, the Veteran denied hearing voices, but stated that he had vivid dreams and repeat flashbacks.  Further, the Veteran denied any active suicidal or homicidal ideation.  On examination, the Veteran was alert and oriented in all spheres.  The doctor also noted that he had rambling speech, an irritable mood, limited insight and judgment, fair impulse control, and thoughts that were preoccupied with Vietnam.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, and assigned the Veteran a GAF score of 70.  

During VA treatment in January 2008, the Veteran indicated that he was feeling depressed, had been experiencing repeat nightmares and flashbacks, and frequently felt angry, frustrated, and hopeless.  He also reported that he had been hearing voices, but was unable to understand what they were saying to him.  On examination, the Veteran was alert and oriented in all spheres, and had relevant, but rambling speech; an irritable mood; paranoid ideation; fair impulse control; and limited insight and judgment.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, and assigned him a GAF score of 65.  

During VA treatment in April 2008, the Veteran reported that he was still experiencing nightmares and flashbacks, such that when he awoke, he was afraid to go back to sleep.  The Veteran denied any suicidal or homicidal ideation at that time; however, he reported that he had been feeling agitated and had been hearing voices during the day, although he could not understand what they were saying.   On examination, the Veteran was casually dressed, clean, groomed, in no apparent distress, calm, cooperative, alert, and oriented in all spheres.  Moreover, the doctor noted that the Veteran had a depressed mood, flat affect, impaired immediate and recent memory; poor concentration; good insight; and fair judgment.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, psychosis, and sleep disturbances, and assigned him a GAF score of 65.  

During VA treatment in July 2008, the Veteran reported that his depression was better and that he had been sleeping better, but that his medication made him sleep walk and that he continued to hear voices at night.  On examination, the Veteran was casually dressed, clean, in no apparent distress, calm, cooperative, and talkative, and had clear, coherent, and goal-directed speech; a euthymic mood; appropriate affect; good insight; and fair judgment.  At that time, the Veteran denied suicidal or homicidal ideation, as well as visual and auditory hallucinations.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, psychosis, and sleep disturbances, and assigned him a GAF score of 65.  

Subsequently, in October 2008, the Veteran reported that he was about the same as his last appointment, noting that when he got upset during the day, he had difficulty sleeping at night (i.e., he had nightmares and walked in his sleep).  The Veteran also stated that he continued to be easily irritated and mostly kept to himself.  On examination, the Veteran was casually dressed, clean, in no apparent distress, calm, cooperative, alert, and oriented in all spheres.  Further, the doctor noted that the Veteran had clear, coherent, and goal-directed speech; a euthymic mood; an appropriate affect; and fair judgment.  At that time, the Veteran denied suicidal or homicidal ideation.  He also denied having any auditory hallucinations, but endorsed some visual hallucinations, reporting that he had seen things in the dark when nothing was there.  Based on this evaluation, the doctor again diagnosed the Veteran with PTSD with a mood disorder, psychosis, and sleep disturbances, and assigned him a GAF score of 65.  

In April 2009, a VA doctor noted that the Veteran had PTSD, depression, anxiety, sleep disturbances, and psychosis, and was being treated with medication management.  At that time, the Veteran reported that he was easily irritable, pretty much kept to himself, and had been having trouble with sleep walking.  On examination, the Veteran was calm, cooperative, alert, and oriented in all spheres.  Additionally, the doctor noted that he had a depressed and angry mood; clear, coherent, and goal-directed speech; a constricted affect; fair judgment; poor concentration; poor appetite; and difficulty sleeping.  The Veteran denied suicidal ideation, but reported that he had some homicidal thoughts regarding a neighbor that had killed his dog.  Further, the Veteran denied having any auditory hallucinations, but endorsed some visual hallucinations, reporting that he had seen things in the dark when nothing was there.  Moreover, the Veteran reported having flashbacks that were triggered by certain situations and/or sounds.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with a mood disorder, psychosis, and sleep disturbances, and assigned him a GAF score of 65.  

Thereafter, in August 2009, the Veteran was voluntarily admitted to the VA psychiatry unit for 14 days for a major depressive disorder with suicidal and/or homicidal ideation voiced during outpatient treatment.  Upon admission, the doctor noted that the Veteran was depressed, suicidal, and homicidal towards the people that had put him in jail.  In this regard, the doctor noted that the Veteran had been undergoing treatment for PTSD with medication management, but had gotten into trouble with some drug dealers that were operating in front of his house.  Specifically, the Veteran reported that he had gotten into an argument with the drug dealers after they killed his dogs, which resulted in him being arrested for attempted murder.  In this regard, the doctor noted that the Veteran had spent three months in jail and had been out of his medication for at least 45 days before being released on bail.  Additionally, the doctor noted that the Veteran had several previous admissions for his depressive disorder with psychotic features and polysubstance abuse/dependence, with his most recent hospitalization in February 2005.  Finally, the doctor noted that the Veteran was having auditory hallucinations, but was unable distinguish what was being said.  

On examination at the time of his admission, the Veteran was alert, oriented in all spheres, calm, and fairly cooperative.  The doctor also noted that the Veteran had clear, coherent, and goal-directed speech; a depressed mood; a restricted affect; and fair judgment.  The Veteran denied any intention to hurt himself, but stated that he did have suicidal thoughts without a plan.  He also reported having occasional nightmares.  Further, the Veteran denied any alcohol or drug use and reported that he had been "clean" for a long time; however, he tested positive for cannabis and cocaine use upon admission.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD by history, a depressive disorder, polysubstance abuse by history, and a personality disorder.  

The day after his admission to the hospital, the Veteran underwent an interview with a social worker during which he again denied alcohol or drug use and reported that he had never done crack or marijuana on his own accord.  In this regard, the social worker noted that the Veteran had tested positive for cannabis and cocaine use upon admission and had tested positive for crack and marijuana use on every visit during which he had been tested since 1999.  As such, the social worker stated that, although the Veteran was in denial, he did use drugs and alcohol extensively.  

At that time, the Veteran denied having any suicidal ideation; however, he did report having a serious altercation with the crack dealers around his house, which had resulted in him being arrested.  Regarding his activities of daily living, the Veteran reported that he was a retired Louisiana Department of Transportation worker, and now spent his time raising his dogs and doing some church work for the elderly (i.e., cutting their grass).  The Veteran also reported that he was currently separated from his wife and was living alone at the family home, with no family contact other than the irregular phone call.  In this regard, the Veteran reported that he had only been married once and had seven children by different women, but that he had no real contact with any of the children.  He also indicated that he had one sister with whom he had no contact.  Further, the Veteran reported that he had gone to jail for numerous charges, and was currently on bail for third degree attempted murder.  On examination, the social worker noted that the Veteran was clean, alert, active, oriented in all spheres, and cooperative, and had normal speech, fair eye contact, clear thought processes, an angry mood, an appropriate affect, intact memory, normal concentration, good judgment, and good insight.  Based on this evaluation, the social worker assigned the Veteran a GAF score of 40.  

The Veteran was discharged after two weeks in the hospital.  At the time of his discharge, the doctor noted that the Veteran was still having occasional nightmares, but had good interaction with his peers; was not psychotic, suicidal, or homicidal; denied any violent thoughts and/or auditory/visual hallucinations; and had coherent and relevant speech.  At that time, the Veteran was diagnosed with PTSD by history, a depressive disorder, polysubstance abuse (i.e., cocaine and cannabis), and a personality disorder, and was assigned a GAF score of 60.  

Subsequently, during VA treatment in October 2009, the doctor noted that the Veteran had recently been admitted to the inpatient psychiatric unit, and had since been taking his medication.  At that time, the Veteran reported that he was not comfortable around people.  He also denied having suicidal ideation, but indicated that he had been preoccupied with death.  Further, he reported having some homicidal ideation, but stated that such thoughts were not serious.  Additionally, the Veteran reported that he kept hearing the voices of people that were dead without understanding what they were saying.  On examination, the Veteran was casually dressed, clean and groomed, in no apparent distress, calm, fairly cooperative, alert, and oriented in all spheres; and had an okay mood, a restricted affect, fair judgment, and clear, coherent, and goal-directed speech.  Based on this evaluation, the doctor diagnosed the Veteran with PTSD with depression, psychosis, and sleep disturbances.  

In January 2010, the Veteran reported that he was occasionally irritable and angry, and had been having difficulty falling and staying asleep such that he was only sleeping three to four hours a night.  The Veteran also indicated that, although his nightmares were still occurring, they were getting better.  Additionally, the Veteran denied any homicidal or suicidal ideation; but reported that he continued to hear voices calling his name.  On examination, the Veteran was casually dressed, clean, in no apparent distress, calm, fairly cooperative, alert, and oriented in all spheres, and had clear, goal-directed, and coherent speech; an irritable mood; a somewhat restricted affect; good judgment; and fair insight.  

During VA treatment for PTSD and alcohol abuse in February 2010, the Veteran reported that he was using alcohol and marijuana on a daily basis because it was therapeutic for him; however, he indicated that he had quit using cocaine in November 2009.  The Veteran also reported that he was currently living alone and that his wife was living with one of their daughters.  Further, the Veteran denied having homicidal or suicidal ideation; however, given the Veteran's history of suicidal thoughts, the doctor reviewed a suicide safety plan with him.  The doctor also noted that the Veteran's mood and affect during this evaluation were anxious.  

Subsequently, in May 2010, a VA doctor noted that the Veteran was alert and oriented, his mood was stressed out and angry, and his appetite was fair.  The doctor also reported that the Veteran avoided eye contact during the evaluation.  At that time, the Veteran reported that he was having hallucinations, flashbacks, trouble sleeping, and nightmares from which he woke up feeling afraid.  Additionally, he stated that he didn't like to be around other people and that he felt overwhelmed at times.  

During follow-up treatment later that month, the Veteran reported that he was stressed out most of the time, was living in a world of drugs, and was feeling depressed, angry, and upset.  He also stated that although he was sleeping, he was having nightmares on a daily basis.  On examination, the Veteran was calm, fairly cooperative, alert, and oriented in all spheres, and had clear, coherent, and goal-directed but limited speech; a depressed, angry, and stressed mood; a restricted affect; good insight; and fair judgment.  At that time, the Veteran denied any homicidal ideation and any intention to hurt himself, but he stated that he sometimes got so angry and stressed that he thought about giving up.  Based on this evaluation, the doctor diagnosed the Veteran with depression and sleep disturbances.  

Finally, in July 2010, the Veteran was afforded a formal VA psychiatric examination.  At that time, the Veteran reported that he had been married to the same woman for 38 years and that he and his wife had four children; however, he indicated that his marriage had been strained by his alcohol problems, violence, and PTSD symptomatology.  Additionally, the Veteran reported that he had stopped working in 2002 after 17 years as a construction inspector because his mind had gotten cloudy and he had been unable to keep up with the work.  The Veteran also reported having a history of hallucinating, which first began upon his return from Vietnam in 1970.  Further, the Veteran indicated that he had stopped his heavy alcohol use three years prior, and had stopped his cocaine use one year prior.  The examiner noted that the Veteran had been hospitalized on five occasions for his psychiatric symptomatology, which included suicidal and homicidal ideology, as well as for his substance abuse.  Additionally, the examiner noted that the Veteran had recently been cleared of attempted second degree murder charges, for which he had spent five months in jail.  

Regarding his current symptomatology, the Veteran reported having thoughts and memories of Vietnam, nightmares approximately five times a week, and bizarre visual hallucinations.  The Veteran also indicated that his short-term memory was poor, causing him to misplace things, get confused, and to have both receptive and expressive aphasia.  Additionally, the Veteran reported that he experienced angry reactions, including shooting at others and striking others with his fists.  In this regard, the Veteran reported that he had been arrested 20 to 25 times for violent behavior, including stabbing and shooting others, as well as for assaulting a police officer.  Further, he reported that he had spent five of the past eight years in jail.  Moreover, the Veteran reported having a history of extensive involvement with drugs and alcohol, noting that he had been in numerous motor vehicle accidents while intoxicated and had gotten into numerous serious fights while intoxicated, including a fight two years earlier during which his skull had been fractured by brass knuckles.  

On examination, the Veteran's speech was slurred, very slow, and inarticulate; his thought processes were mostly logical, coherent, and relevant; his attire was neat; his affect was flat and blunted; his reasoning was poor; his concentration was excellent; his sensorium was cloudy; his long-term memory was normal; and his short-term memory was impaired.  Additionally, the examiner noted that the Veteran was oriented in all spheres and had no psychomotor slowing or agitation.  Further, the examiner reported that a review of the Veteran's psychological symptoms and reported history indicated that the Veteran had manic episodes, anxiety, panic, depression, sleep problems, crying spells, anhedonia, racing thoughts, anger control problems, auditory and visual hallucinations, paranoia, and some homicidal ideation.  In this regard, the examiner stated that the Veteran's problem behaviors included confusion, agitation, a long history of violence and anti-social acts, depression, and a history of psychosis.   The examiner also reported that although the Veteran was cooperative, his social skills were poor. Additionally, the examiner noted that, during his examination, the Veteran made some odd comments with some possible exaggeration and/or malingering.  Finally, the examiner noted that the Veteran was able to engage in his normal activities of daily living without interruption, and that his leisure activities included yard work and watching television.  

Based on his examination of the Veteran and review of the record, the examiner diagnosed the Veteran with delayed PTSD, a mood disorder, polysubstance dependency, and a psychotic disorder, and assigned him a GAF score of 55.  The examiner then went on to report that the Veteran's PTSD accounted for some, but not all, of the Veteran's difficulties.  Specifically, the examiner stated that the Veteran's PTSD did not explain his long history of violent behavior and drug usage, and as such, it was his opinion that the Veteran had comorbid conditions including PTSD, a personality disorder, and psychosis.  Further, the examiner provided the opinion that, insofar as the Veteran's psychosis began upon his return from Vietnam, his mood disorder and psychosis were partially attributable to his PTSD; however, in his opinion, the Veteran's polysubstance abuse was a separate issue.  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 100 percent disability rating.  In making this determination, the Board highlights that, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)); see also 38 C.F.R. § 3.102.  As such, because the symptoms of the Veteran's nonservice-connected polysubstance abuse are indistinguishable from the symptoms of his service-connected PTSD with a mood disorder and psychosis, the Board will resolve all reasonable doubt in the Veteran's favor as to whether certain signs and symptoms can be attributed to his service-connected disability.  

In determining that the Veteran's PTSD results in total occupational and social impairment, the Board finds it significant that the Veteran has persistent delusions and/or hallucinations.  Specifically, the Board notes that, at his April 2003 VA examination, the Veteran reported having vague delusions and/or hallucinations (i.e., hearing a noise that sounded like a rifle going off).  Additionally, during his intake interview in February 2004, the Veteran was noted to have hallucinations and delusions.  Similarly, upon his admission to the VA psychiatric unit in January 2005, the Veteran reported that he had been hearing voices calling his name; and during VA treatment in January 2008 and April 2008, the Veteran again reported that he had been hearing voices, but stated that he could not understand what they were saying to him.  Further, during treatment in July 2008, the Veteran reported that he continued to hear voices at night; and during treatment in October 2008 and April 2009, he endorsed some visual hallucinations, reporting that he had seen things in the dark when nothing was there.  Further, during his voluntary admission to the VA psychiatric ward in August 2009, the Veteran was noted to have auditory hallucinations, although he stated that he was unable distinguish what was being said.  Further, during VA treatment in October 2009, the Veteran reported that he kept hearing the voices of people that were dead without understanding what they were saying.  Moreover, during treatment in January 2010, the Veteran reported that he continued to hear voices calling his name; and during VA treatment in May 2010, he stated that he was having hallucinations and flashbacks.  Additionally, at his July 2010 VA examination, the Veteran reported having bizarre visual hallucinations.  Finally, the Board highlights that the Veteran was diagnosed with depression with psychotic features by his treating doctors in February 2004, January 2005, and August 2009; and was diagnosed with psychosis in April 2008, July 2008, October 2008, April 2009, October 2009, and July 2010.  

Moreover, the Board finds it significant that the Veteran has consistently demonstrated that he is in persistent danger of hurting himself or others.  In this regard, the Board notes that, at his April 2003 VA examination, the Veteran endorsed some homicidal ideation, reporting that he felt homicidal at times about the neighborhood gang that played their music too loud near his home.  At that time, he also reported having a foreshortened sense of future.  Additionally, in January 2005, the Veteran was admitted to the VA psychiatric ward in part due to his suicidal ideation.  Moreover, in January 2007, a VA doctor provided the opinion that, because the Veteran posed a security threat to himself and others in the workplace, had such a low tolerance to supervision stressors, and had unintentional irritability and anger outbursts, he should be removed from the job market.  Additionally, during VA treatment in April 2009, he reported having some homicidal thoughts regarding a neighbor that had killed his dog.  Similarly, upon admission to the VA psychiatric ward in August 2009, the doctor noted that the Veteran was suicidal and homicidal towards the people that had put him in jail.  Furthermore, during VA treatment in October 2009, the Veteran reported that he had been preoccupied with death, and had been having some homicidal ideation, although these thoughts were not serious.  Moreover, during VA treatment in February 2010, the doctor noted that, given the Veteran's history of suicidal thoughts, he had reviewed a suicide safety plan with the Veteran. Finally, the July 2010 VA examiner noted that the Veteran had previously been hospitalized for, among other psychiatric concerns, suicidal and homicidal ideology; had a long history of violence and anti-social acts; and currently had some homicidal ideation.  

The Board also finds it significant that, as evidenced by his frequent commission of violent crimes and corresponding jail time, the Veteran has consistently demonstrated grossly inappropriate behavior.  In this regard, the Board notes that, at his April 2003 VA examination, the examiner noted that the Veteran had some intense feelings of rage, aggressive behavior, and poor anger management, as demonstrated by his lack of tolerance for the young adults in his neighborhood.  Additionally, upon admission to Ward 9A in February 2004, the Veteran reported that he had recently been arrested after firing a gun at a woman whom he claimed was a drug dealer that was trying to break into his house.  Further, during his hospitalization in the psychiatric ward in August 2009, the Veteran reported that he had gone to jail for numerous charges and was currently on bail for third degree attempted murder.  Moreover, at the time of his July 2010 VA examination, the Veteran reported that he had recently been cleared of attempted second degree murder charges, for which he had spent five months in jail, and that he had spent five of the past eight years in jail.  At that time, the Veteran also reported that he frequently had angry reactions, including shooting at others and striking others with his fists.  In this regard, the Veteran reported that he had been arrested 20 to 25 times for violent behavior, including stabbing/shooting others and assaulting a police officer, and that he had gotten into numerous serious fights while intoxicated, including a fight two years earlier during which his skull had been fractured by brass knuckles.  Finally, the Board notes that the Veteran's VA treatment records consistently note feelings of anger and/or an angry mood on examination, as well as anger control/management problems.  See VA treatment records dated in January 2005, November 2005, January 2007, February 2007, January 2008, April 2009, August 2009, January 2010, and May 2010; and VA examination reports dated in April 2003 and July 2010.  

Furthermore, the Board highlights that there is some evidence of record showing that the Veteran has intermittent inability to perform his activities of daily living.  Specifically, during his January 2005 admission to the VA psychiatric unit, the Veteran reported that he had little interest in maintaining his activities of daily living and reported that, when he was really depressed, he would stay in bed for two to three days at a time and that this had occurred three to four times within the past month.  Additionally, the Board notes that the Veteran has consistently been diagnosed with a depressive disorder, and was noted to be depressed on examination during treatment in January 2005, May 2006, January 2008, April 2008, April 2009, August 2009, and May 2010.  

Moreover, the Board notes that there is some evidence of record showing that the Veteran has memory loss.  In this regard, the Board notes that, at his April 2003 VA examination, the Veteran reported having some short-term memory loss and forgetfulness (i.e., often forgetting appointments and having to write everything down).  Additionally, during VA treatment in November 2005, the doctor noted that the Veteran was forgetful, and during VA treatment in May 2006, the Veteran reported that he frequently forgot things.  Similarly, during VA treatment in April 2008, the doctor noted that the Veteran had impaired immediate and recent memory.  Finally, at his July 2010 VA examination, the Veteran reported that his short-term memory was poor, causing him to misplace things, get confused, and to have both receptive and expressive aphasia; and the examiner reported that the Veteran had impaired/poor short term memory.  

The Board also finds it significant that the Veteran self-isolates and is essentially estranged from his wife and children, having been separated since 1999 and since been living alone.  In this regard, at his April 2003 VA examination, the Veteran indicated that his wife had complained about his inability to be sentimental, express affection, or feel close to her; and reported that he felt detached and estranged from other people, and was unable to show loving feelings.  Additionally, the examiner noted that the Veteran had some difficulty with interpersonal relationships, with few close friends and no recreational or leisure pursuits.  Further, in his April 2004 notice of disagreement, the Veteran reported that he had been separated from his wife for five years and did not have any type of worthwhile relationship with his children.  In this regard, the Veteran stated that it had been difficult for his wife to live with him because of his difficulty sleeping, constant nightmares, crying, and often aggressive behavior; and that his drinking and bizarre behavior was not comprehensible by his wife and children.  Moreover, during his August 2009 hospitalization and February 2010 treatment, the Veteran reported that he was currently separated from his wife and was living alone at the family home.  Further, during his August 2009 hospitalization, the Veteran reported that he had seven children by different women, but that he had no real contact with any of these children.  Finally, at his July 2010 VA examination, the Veteran reported that his marriage had been strained by his alcohol problems, violence, and PTSD symptomatology, and that he did not have many friends because he did not like to be around people.  

Finally, the Board finds it significant that several of the Veteran's treating doctors have found him to be unemployable as a result of his PTSD.  Specifically, upon discharge from the psychiatric unit in February 2005, the VA doctor reported that the Veteran was unemployable.  Further, during treatment in November 2005, a VA doctor reported that the Veteran had occupational dysfunction as a result of his sleep impairment and angry temperament, stating that the Veteran's sleep impairment was causing fatigue, impaired cognition, and mental tiredness, resulting in cognitive difficulty in the work place and making driving his vehicle to work dangerous; and that his temperament difficulties, which were hard for the Veteran to control, often led to aggressive anger outbursts and undesirable incidents at work.  Moreover, the November 2005 doctor provided the opinion that, considering the Veteran's occupational dysfunction in combination with his social dysfunction and family dysfunction, both of which were chronic, the Veteran was considered to be unemployable as a result of his PTSD.  Finally, during VA treatment in January 2007, the doctor reported that the Veteran's quality of life was "nill" as a result of his conditions, and consequently, he had social, family, and occupational dysfunction.  In this regard, the doctor stated that, because the Veteran posed a security threat to himself and others in the workplace, had such a low tolerance to supervision stressors, and had unintentional irritability and anger outbursts, the Veteran should be found to be unemployable and totally disabled, and should be removed from the job market. 

The Board acknowledges that, throughout this appeal, the Veteran has regularly been assigned GAF scores of 60 to 70, which are indicative of only some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), with occasional GAF scores of 50, 55, and 75.  Significantly, however, the Board finds the Veteran's demonstrated symptomatology throughout the course of this appeal to be more probative than his GAF score assignments.  Moreover, the Board highlights that, although the Veteran has consistently been noted to have relatively high GAF scores during his regular VA treatment, he has also repeatedly been admitted to inpatient psychiatric care, and at the time of such hospital admissions, his GAF scores have been significantly lower.  Specifically, at the time of admission in February 2004, his GAF score was 50; in January 2005, his GAF score was 35, and in August 2009, his GAF score was 40.  

Accordingly, after thoroughly considering all of the evidence of record, the Board finds that the Veteran's PTSD symptomatology has caused total occupational and social impairment, thereby warranting a 100 percent rating.  


III.  TDIU

The Veteran contends that he is entitled to a TDIU.  Specifically, he has reported that due to his significant PTSD symptomatology, he has been unable to retain or obtain employment since December 2002.  Significantly, however, the Board points out that a TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.   As such, by granting the Veteran an increased schedular rating of 100 percent for his service-connected PTSD, the remaining issue of entitlement to a TDIU has essentially been rendered moot, and is therefore dismissed.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).


ORDER

A 100 percent schedular rating for PTSD is granted, effective from February 4, 2003, subject to the laws and regulations governing the award of monetary benefits.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


